DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for priority to provisional application 62/853,203 is acknowledged; however, the provisional application lacks adequate support for the features of the claimed invention. Though the provisional includes a specification outlining the backgrounds, solution, and a 1 paragraph description, this specification does not adequately support various aspects of independent claim 1 or claim 15, or their respective dependents. 
	As such, the application has been treated as having a priority date of 5/26/2020, which is the filing date of the instant application. 

Claim Objections – Minor informalities
	Claim 15 uses periods in the body of the claim at the end of certain limitations (e.g., “querying a rent-or-buy decisions…or to purchase the clothing product.”, “wherein the clothing-selection interface comprises a software application.”. in accordance with MPEP 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”. Appropriate correction is required. 




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claim 7, claim 7 recites wherein a client may respond to querying a delivery time by requesting a delivery time in as little as thirty minutes. The phrase “in as little as thirty minutes” renders the scope unclear. This is because it is unclear whether the phrase indicates that there is an option for 30 minute delivery, or whether “in as little as” intends to convey that any delivery time that can be accomplished in 30 minutes or more. In other words, does the phrase specify that delivery time corresponds to thirty minutes, or does the phrase merely set a lower bound such that the client is allowed to request any delivery time 30 minutes or greater. Due to the phrasing of the claim, one of ordinary skill in the art would not readily understand the metes and bounds of claim 7. 
	For examination purposes, the claim will be interpreted as covering allowing a client to request any delivery time that comprises a delivery time of 30 minutes or greater. 

	Regarding claim 10, claim 10 recites wherein querying the delivery times requires a response ranging from within one hour of finalizing the transaction to forty- eight hours of finalizing the transaction. The sentence structure of this claim makes it unclear whether the claim intends to convey that the response must be received within the range of one hour to 48 hours after finalizing the transaction, or whether the required response indicates a delivery time between one and forty-eight hours. 
	For examination purposes, claim 10 will be interpreted as the required response indicating a delivery time within one to forty-eight hours.   	

Regarding claim 15, claim 15 recites a similar limitation as discussed above with respect to claim 7. Claim 15 is rejected under at least similar rationale, and afforded similar interpretation. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-16, under Step 2A these claims recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: a method of distributing clothing comprising: 
selecting a clothing product to be delivered; 
specifying a fitment; 
querying a delivery location; 
querying a delivery time; 
storing delivery information associated with the client, the delivery information comprising the delivery location and the delivery time; 
processing payment information associated with the client; 
finalizing a transaction; 
shipping the clothing product from a warehouse to the client; and 
querying a rent-or-buy decision within forty-eight hours after shipping the clothing product to the client, whereby the client may choose to either return the clothing product within forty-eight hours of shipping the clothing product to the client, or to purchase the clothing product.

	These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which a client user may select clothing articles, arrange for delivery, provide payment, and determine whether to purchase the clothing articles. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.

	Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including providing a clothing-selection interface accessible by a client-account associated with a client. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In addition to the above, storing delivery information -  assuming arguendo this does not form part of the abstract idea (which the Examiner does not acquiesce) – represent little more than extra-solution activity  that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)). 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network, and/or
storing and retrieving information in memory
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 2-14, dependent claims 2-14 at least inherit the abstract idea of claim 1, while reciting further complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Under step 2A (prong 1), claims 2-14 are therefore understood to recite an abstract idea. 

Under prong 2 of step 2A, considered both individually and as a whole, claims 2-14 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. This is again because the additional elements of claims 2-14 (e.g., software application, a server, electronic messages, et al.) are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Lastly, under step 2B, the additional elements of dependent claims 2-14 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-14 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 15-16, these claims recite at least substantially similar concepts and elements as recited in claims 1-14 such that similar analysis of the claims would be apparent. As such, claims 1-14 are rejected under at east similar rationale. 

Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 20130151371) in view of Streebin (US 20200250616).

Regarding claim 1, Moss discloses a method of distributing clothing comprising: 
providing a clothing-selection interface accessible by a client-account associated with a client (see: 0022 (customer user interface), 0023); 
selecting a clothing product to be delivered (see: 0023 (user can select particular items of interest), Fig. 5 #502, 0066); 
specifying a fitment (see: 0023 (prompt user to select color, size, other options), 0025); 
storing delivery information associated with the client, the delivery information comprising the delivery location and the delivery time (see: 0031, 0034);
Note: the customer order interface includes shipping information such as shipping method corresponding to delivery time (e.g., overnight, two-day) as well as customer shipping address (i.e., delivery location). As this information is presented within the interface, it must be stored (at least temporarily). 
processing payment information associated with the client (see: 0026, 0041 (generate appropriate payment request and submit payment; customer can be charged automatically using stored credit card, bank account, etc.)); 
finalizing a transaction (see: 0025-0026, 0041);
Note: performing a checkout process corresponds to finalizing the transaction.  
shipping the clothing product from a warehouse to the client (see: 0021 (provider 102 can also include a warehouse that can store items), 0037 (confirmation of delivery), 0038 (customer’s order has been delivered), 0040 (provider’s inventory)); and 
querying a rent-or-buy decision within a set time period after shipping the clothing product to the client, whereby the client may choose to either return the clothing product within the set time period of shipping the clothing product to the client, or to purchase the clothing product (see: 0027, Fig. 5 #516-518, 0066).

Though disclosing all of the above, Moss does not disclose querying a delivery location and querying a delivery time. As noted above, however, Moss does disclose that an address had been indicated and shipping method (e.g., overnight, two day) selected (see again: 0031, 0034). 

querying delivery location, such as by obtaining recipient data from a shipping recipient including shipping address (see: 0025 recipient address, which may be entered into a form on a store website), Fig. 2 #210) as well as querying a delivery time (see: Fig. 3A-3B, 0021, 0030-0031). Notably, Streebin also discloses storing various recipient information in an account (see: 0023). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Moss to have utilized the known technique of querying delivery location and delivery time as taught by Streebin in order to have enabled more efficient and reliable delivery by allowing shipping recipients more choice in shipping options (see: Streebin: 0010). 

Examiner comment: …within forty-eight hours… 
Moss discloses a rental period (e.g., a day, a week, a month, a year, and/or any other period of time) (see: 0020-0021) after which the customer is given an option to purchase items (see: 0027). As Moss discloses various periods of time, and expressly provides for “any other period of time”, Moss is understood to render obvious “within forty-eight hours”. 
In addition, the Examiner also notes that using a time frame of 48 hours verses other time periods is little more than an obvious matter of design choice. Paragraph 0016 of Applicant’s specification broadly states that the user “may be provided with a timeframe of 48 hours to decide whether to return or buy”, with 0020 and 0024 providing similar disclosure.  Applicant’s disclosure ultimately fails to demonstrate the criticality of 48 hours versus any other time frame for response. 

Regarding claim 2, claim2 recites wherein shipping the clothing product to the client is completed within the same business day as specifying a clothing product to be delivered if specifying a clothing product to be delivered is completed by a predetermined time. As such, the performance of the same day shipping is completed contingently upon (“if”) specifying delivery by a predetermined time. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04)(II)). As such, claim 2 does not distinguish from the prior art as the contingent limitations are not necessarily performed as part of the claimed method. 

3. The method of distributing clothing of claim 1, wherein the clothing-selection interface comprises a software application (see: Moss: 0022-0023).

4. The method of distributing clothing of claim 1, wherein storing delivery information associated with the client and storing payment information associated with the client is accomplished automatically by a server when the client logs in to the client-account (see: Streebin: 0023).


	5. The method of distributing clothing of claim 1, further comprising the step of verifying if a selected clothing product is available for delivery (see: Moss: 0025 (executes purchase/borrow “depending on…availability of the desired item”), 0029 (product detail page that can provide the customer with specific details including “availability”), 0035 (enter an SKU to find the availability), 0045 (out of stock report  indicate which items are out of stock and hence are not available)).

7. The method of distributing clothing of claim 1, wherein a client may respond to querying a delivery time by requesting a delivery time in as little as thirty minutes (see: Streebin:  Fig. 3A-3B (e.g., ground, 3-day, express), 0021-0022).
Note: In addition to the above, the Examiner also notes that using a delivery time “in as little as thirty minutes” versus other delivery times is little more than an obvious matter of design choice. Applicant’s disclosure fails to demonstrate the criticality of 30 minutes versus any other time frame for delivery. 

8. The method of distributing clothing of claim 1, further comprising the step of contracting a third-party delivery driver to deliver the clothing product to the client (see: Streebin: 0011 (shipping carrier), 0012 (route taken by delivery drivers), Fig. 3A (LWL, DEI)).

10. The method of distributing clothing of claim 1, wherein querying the delivery times requires a response ranging from within one hour of finalizing the transaction to forty- eight hours of finalizing the transaction (see: Streebin: Fig. 3A-3B (e.g., ground, 3-day, express), 0021-0022).
Note: Streebin shows the delivery time can be within the range of “ground” to 3-day, and including “express”, which represents at least an overlapping or similar range (see MPEP 2144.05(I)). Additionally, the Examiner notes that Applicant’s disclosure does not demonstrate the criticality of one to forty eight hours versus other ranges. 

11. The method of distributing clothing of claim 1, wherein the software application comprises delivery-tracking updates (see: Moss: 0032 (order tracking information), 0037; Streebin: 0018 (tracking link), 0020).
12. The method of distributing clothing of claim 1, wherein the software application comprises retail product pages (see: Moss: 0029 (listing page containing a list of available items in each category), 0041 (catalog includes product detail pages), Fig. 3).


	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Streebin as applied to claim 1 above, and further in view of Pease (US 20210165857). 

Regarding claim 6, Moss discloses customer a rental period (see: 0020-0021) and the customer being given an option to purchase items after the customer, extend the rental period, or return the borrowed items (see: 0027, Fig. 5 #516-518, 0066, claim 2) (i.e., the customer is provided the option to select a return and alternatively to electronically purchase the clothing process). Further, Moss discloses a borrow status report that indicates outstanding (rented but not returned) items and when they are scheduled for return (see: 0045). 
Despite such teachings, Moss does not disclose where querying the rent-or-buy decision is enacted by sending an electronic message. Using electric notifications and messages was notoriously well-know before the effective filing date of the invention, and would have been obvious to one of ordinary skill in the art to have incorporated into the method of Moss. 
	To this accord, and in the field of rentals, Pease discloses a notification method that includes determining whether a rental time is about to expire (see: Fig. 2 #234, 0076) and querying a user for a decision on extending a rental period by sending an electronic message to prompt the user for the decision (see: Fig. 2 #228 & 236, 0072-0073, 0078). Thus, Pease demonstrates the known technique of querying a user specifically by sending an electronic message. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the known technique of sending electronic messages as taught by Pease in the method of Moss since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, notifying a user to choose whether to return or purchase items via an electronic message. 

Claims 9 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Streebin as applied to claim 1 above, and further in view of Hance (US 20190062055). 

	Regarding claim 9, Moss discloses all of the above including disbursing the clothing product from a localized warehouse (see: 0032, 0038, Fig. 5 #522; see also 0021  (warehouse), 0037). Moss, however, does not disclose dispatching an order request from the server to a localized warehouse client-side receiver. 
	To this accord, Hance disclose a warehouse-based inventory management system that includes dispatching an order request from the server to a localized warehouse client-side receiver (see: 0165, 0178, Fig. 21 #1818). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Moss to have utilized the known technique of dispatching as taught by Hance in order to have enabled Moss to select from a plurality of warehouses 

14. The method of distributing clothing of claim 1, wherein the warehouse from which the clothing product is shipped is automatically selected based upon availability of the clothing product (see: Hance: 0170-0171, Fig. 18 #1818 & 1810); and proximity of the warehouse to the delivery location indicated by the client (see: Hance: 0165, 0178, Fig. 21 #1818).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Streebin as applied to claim 1 above, and further in view of Cooper (US 20190259088). 

Regarding claim 13, Moss discloses all of the above as noted but does not disclose wherein the software application comprises a map illustrating warehouse locations enabling optional selection of a warehouse.
To this accord, Cooper discloses a software application providing a user interface utilized in selecting a supplier for sourcing goods including, the interface comprising a map illustrating supplier locations enabling optional selection of a supplier (see: Fig. 3B #306 & 308, 0025, 0030).
It would have been obvious to one of ordinary skill in the art to have applied the known technique of supplier selection using a map illustrating supplier locations, as taught by Cooper, to the warehouse selection of Moss in order to have provided a simple to use UI for selection of a warehouse from which an order may be filled (see: Cooper: 0025).  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Streebin, Hance, and Pease. 

Regarding claim 15, Moss discloses an expedited method of distributing clothing for rental or retail, the expedited method of distributing clothing comprising: 
providing a clothing-selection interface accessible by a client-account associated with a client (see: 0022 (customer user interface), 0023);
selecting a clothing product to be delivered (see: 0023 (user can select particular items of interest), Fig. 5 #502, 0066); 
specifying a fitment (see: 0023 (prompt user to select color, size, other options), 0025); 
verifying if a selected clothing product is available for delivery (see: 0025 (executes purchase/borrow “depending on…availability of the desired item”), 0029 (product detail page that can provide the customer with specific details including “availability”), 0035 (enter an SKU to find the availability), 0045 (out of stock report  indicate which items are out of stock and hence are not available)); 
storing delivery information associated with the client, the delivery information comprising the delivery location and the delivery time (see: 0031, 0034);
Note: the customer order interface includes shipping information such as shipping method corresponding to delivery time (e.g., overnight, two-day) as well as customer shipping address (i.e., delivery location). As this information is presented within the interface, it must be stored (at least temporarily).  
processing payment information associated with the client (see: 0026, 0041 (generate appropriate payment request and submit payment; customer can be charged automatically using stored credit card, bank account, etc.)); 
finalizing a transaction (see: 0025-0026, 0041);
Note: performing a checkout process corresponds to finalizing the transaction.  
disbursing the clothing product from a localized warehouse (see: 0032, 0038, Fig. 5 #522; see also 0021  (warehouse), 0037); 
shipping the clothing product from a warehouse to the client (see: 0021 (provider 102 can also include a warehouse that can store items), 0037 (confirmation of delivery), 0038 (customer’s order has been delivered), 0040 (provider’s inventory)); and 
querying a rent-or-buy decision within a set time period after shipping the clothing product to the client, whereby the client may choose to either return the clothing product within the set time period of shipping the clothing product to the client, or to purchase the clothing product (see: 0027, Fig. 5 #516-518, 0066).
Examiner comment: …within forty-eight hours… 
Moss discloses a rental period (e.g., a day, a week, a month, a year, and/or any other period of time) (see: 0020-0021) after which the customer is given an option to purchase items (see: 0027). As Moss discloses various periods of time, and expressly provides for “any other period of time”, Moss is understood to render obvious “within forty-eight hours”. In addition, the Examiner also notes that using a time frame of 48 hours verses other time periods is little more than an obvious matter of design choice. Paragraph 0016 of Applicant’s specification broadly states that the user “may be provided with a timeframe of 48 hours to decide whether to return or buy”, with 0020 and 0024 providing similar disclosure.  Applicant’s disclosure ultimately fails to demonstrate the criticality of 48 hours versus any other time frame for response. 
wherein the clothing-selection interface comprises a software application (see: Moss: 0022-0023). 


querying a delivery location; 
querying a delivery time; 
dispatching an order request from the server to a localized warehouse client-side receiver;
wherein querying a rent-or-buy decision is enacted by sending an electronic message prompting the client to select a return and alternatively to electronically purchase the clothing process; 
wherein a client may respond to querying a delivery time by requesting a delivery time in as little as thirty minutes; and 
wherein the warehouse from which the clothing product is shipped is automatically selected based upon availability of the clothing product; and proximity of the warehouse to the delivery location indicated by the client.

As noted above, however, Moss does disclose that an address had been indicated and shipping method (e.g., overnight, two day) selected (see again: 0031, 0034). 
Streebin discloses querying delivery location, such as by obtaining recipient data from a shipping recipient including shipping address (see: 0025 recipient address, which may be entered into a form on a store website), Fig. 2 #210) as well as querying a delivery time (see: Fig. 3A-3B, 0021, 0030-0031). Notably, Streebin also discloses storing various recipient information in an account (see: 0023). 
Furthermore, Streebin also discloses wherein a client may respond to querying a delivery time by requesting a delivery time in as little as thirty minutes (see: Fig. 3A-3B (e.g., ground, 3-day, express), 0021-0022 – note interpretation under 35 USC 112(b) discussed above). Additionally, the Examiner also notes that using a delivery time “in as little as thirty minutes” versus other delivery times is little more than an obvious matter of design choice. Applicant’s disclosure fails to demonstrate the criticality of 30 minutes versus any other time frame for delivery. 


Additionally, Hance disclose a warehouse-based inventory management system that includes dispatching an order request from the server to a localized warehouse client-side receiver (see: 0165, 0178, Fig. 21 #1818). Hance also discloses wherein the warehouse from which the clothing product is shipped is automatically selected based upon availability of the clothing product (see: Hance: 0170-0171, Fig. 18 #1818 & 1810); and proximity of the warehouse to the delivery location indicated by the client (see: Hance: 0165, 0178, Fig. 21 #1818).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Moss to have utilized the known technique of dispatching as taught by Hance in order to have enabled Moss to select from a plurality of warehouses based on a projected availability time determined for each warehouse, thereby avoiding inefficiencies in order routing and improving the customer order experience (see: abstract, 0024).

Lastly, Moss discloses customer a rental period (see: 0020-0021) and the customer being given an option to purchase items after the customer, extend the rental period, or return the borrowed items (see: 0027, Fig. 5 #516-518, 0066, claim 2) (i.e., the customer is provided the option to select a return and alternatively to electronically purchase the clothing process). Further, Moss discloses a borrow status report that indicates outstanding (rented but not returned) items and when they are scheduled for return (see: 0045). 
is enacted by sending an electronic message. Using electric notifications and messages was notoriously well-know before the effective filing date of the invention, and would have been obvious to one of ordinary skill in the art to have incorporated into the method of Moss. 
	To this accord, and in the field of rentals, Pease discloses a notification method that includes determining whether a rental time is about to expire (see: Fig. 2 #234, 0076) and querying a user for a decision on extending a rental period by sending an electronic message to prompt the user for the decision (see: Fig. 2 #228 & 236, 0072-0073, 0078). Thus, Pease demonstrates the known technique of querying a user specifically by sending an electronic message. 
One of ordinary skill in the art would have recognized that the known technique of Pease would have been applicable to the invention of Moss as both pertain to renting items and enabling post-rental actions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the known technique of sending electronic messages as taught by Pease in the method of Moss since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, notifying a user to choose whether to return or purchase items via an electronic message. 

16. The expedited method of distributing clothing for rental or retail of claim 15, wherein the software application comprises delivery-tracking updates (see: Moss: 0032 (order tracking information), 0037; Streebin: 0018 (tracking link), 0020); and 
the software application further comprises retail product pages (see: Moss: 0029 (listing page containing a list of available items in each category), 0041 (catalog includes product detail pages), Fig. 3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200357041 to Bhattacharya discloses a method and system for enabling a customer to complete a rent or purchase transaction for fashion articles, and includes a try-then-buy feature which enables the customer to borrow the items for trial before making a final purchase decision. The method provides notifications and promotional content related to “at home” items, which are items the customer has borrowed or rented, and enables the user to purchase these items (see: 0054, Fig. 6A-6C). 
US 20180012158 to Cholewinski discloses a method for providing delivery options related to a shipping address of a customer and fulfillment center, including a “fast-delivery” may include same-day-delivery, time-window-delivery (e.g., same day and between the hours of 9:00 a.m. and 12:00 p.m., or some other specified time window) (see: 0035, 0032). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619